Citation Nr: 0311851	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  96-09 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to waiver of recovery of a loan guaranty 
indebtedness in the amount of $21,368.55, plus accrued 
interest.


 WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


REMAND

The appellant is currently on active military duty.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1994 decision by a 
Committee on Waivers and Compromises at the Atlanta, Georgia, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which held that the granting of a waiver was precluded 
by bad faith and misrepresentation on the appellant's part.

The appellant seeks waiver of a loan guaranty indebtedness in 
the amount of $21,368.55.  In a June 1995 letter and at a 
hearing at the RO in August 1995, the appellant requested an 
audit showing how the debt was calculated.  The RO has not 
furnished the requested audit.  In addition, the RO 
referenced the deposition of the appellant taken as part of 
an investigation of the VA Office of Inspector General 
related to the sale of the property in question.  That 
deposition transcript and report have not been added to the 
claims folder and those records are pertinent to issue on 
appeal.   

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim, the case is 
REMANDED to the RO for the following development:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159(2002).

2.  The RO should prepare an audit of the 
debt to show how the amount of the 
indebtedness charged to the appellant was 
calculated.  Once compiled, the audit 
report must be associated with the claims 
folder, and a copy must be sent to the 
veteran.

3.  The RO should contact the VA Office 
of the Inspector General in Atlanta, 
Georgia and obtain a complete copy of the 
investigation report prepared by the VA 
Office of Inspector General, IG File 
Number 713066 (3-15-91), to include the 
transcript of the deposition of the 
appellant conducted at his duty station 
in Germany, which was given in connection 
with the investigation.  All documents 
obtained must be associated with the 
claims folder.

4.  Thereafter, the RO should 
readjudicate the claims.  If the benefits 
sought on appeal remain denied, the 
appellant and any representative should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

